Citation Nr: 0211560	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased (compensable) evaluation for 
left foot tyloma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed bilateral pes planus to his 
service or any incident therein.

3. The veteran's left foot tyloma is currently manifested by 
subjective complaints of chronic foot pain, without objective 
findings of more than mild disability or any objective 
evidence of skin tenderness or pain attributed to this 
disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).

2. The criteria for a compensable rating for left foot 
tyloma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic 
Code 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in a January 2002 
letter.  He has been sent other letters and information 
concerning evidence needed to support his claims.  There is 
no indication that there is any additional evidence that 
could be obtained that would be helpful in substantiating 
these claims.

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses regarding bilateral pes 
planus.  His April 1974 separation examination report 
indicates that evaluation of his feet was normal.  

Statements submitted in November and December 1975 from two 
of the veteran's roommates in service and his employer after 
service, indicate that he had calluses on one foot during 
service and that he had discomfort in the sole of his left 
sole after his discharge.  

A February 1976 rating decision granted service connection 
for a left foot tyloma and a noncompensable evaluation.  In 
April 1999, the veteran submitted claims for an increased 
evaluation for his service-connected left foot disability and 
for service connection for bilateral pes planus.

VA treatment records, dating from June 1975 to October 1999, 
show that in June 1975, the veteran gave a history of "left 
foot plantar warts."  However a July 1975 podiatry 
consultation report indicates a diagnosis of tyloma of the 
left foot.  August 1992 X-ray studies of both feet revealed 
bilateral os calcis spurs, but no other bony abnormalities.  
In January 1993, the veteran complained of general fatigue in 
his legs and feet.  A May 1993 podiatry clinic progress note 
shows a diagnosis of pes planus, and an October 1993 progress 
note indicates an assessment of flexible pes planus, 
bilateral.  

A May 1999 VA podiatry examination report notes the veteran's 
history of developing pain in both feet in 1974 after his 
discharge from service.  He indicated that his foot pain was 
treated with orthotics.  Thereafter, he was treated 
approximately every six months for trimming of calluses and 
periodic replacement of his orthotics.  At the time of the 
examination, he had not been seen for approximately four 
years.  He stated that the pain had returned the previous 
December and was relieved with rest.  Examination revealed 
that the veteran had bilateral pronated and valgus heel 
stance positions.  There were decreased long arches 
bilaterally.  There was no pain with palpation of the plantar 
and tendo-achillis in either foot.  Range of motion testing 
of the feet did not elicit any pain and the bilateral 
dorsiflexion was to 5 degrees.  There was mild digital 
flexion contracture of the bilateral digits 2-5.  There was 
also a mild hyperkeratotic lesion on the dorsal aspect of the 
proximal interphalangeal joints of the 4th and 5th toes of 
both feet.  The diagnoses included pes planus, and mild 
hammertoes with heloma durum on the 4th and 5th toes 
bilaterally.  The examiner opined that the veteran's 
increased pain was most likely due to pes planus and the type 
of work he did.  The examiner further opined that the heloma 
durum was most likely due to his work boots.

During his January 2000 personal hearing, the veteran 
testified that VA gave him shoe inlays six months after his 
discharge from service for treatment of a tyloma.  Although 
his left foot was worse, he stated he also had calluses on 
his right foot.  At that time he was treated for bilateral 
foot calluses, but was not told that he had flat feet.  
During service, his master gunnery sergeant would not excuse 
him to seek treatment for his foot problems, but told him to 
pare the calluses on his feet, which he did with relief of 
symptoms.  He had no foot problems during basic training or 
with his combat boots.  He testified that he had no foot 
problems or flat feet prior to his service.  He believed 
there had been an increase in the severity of his condition 
and testified that he had gotten two pairs of orthotics in 
the last year.    

Analysis

Service Connection

The veteran and his representative contend that VA initially 
treated him for bilateral pes planus in 1975 and that his 
service-connected tyloma may have been a manifestation of 
underlying pes planus.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The Board finds that the preponderance of the evidence does 
not show that the veteran's bilateral pes planus is directly 
related to active service or any incident therein.  
Initially, there is no competent medical opinion of record 
that indicates he had bilateral pes planus prior to 1993, 
almost twenty years after his discharge from service.  
Although the evidence shows that he currently has bilateral 
pes planus, there is no competent medical evidence 
etiologically linking his current condition to his service, 
or any incident therein or to his service-connected left foot 
tyloma.  Although the veteran asserts his current bilateral 
pes planus was first manifest in service, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the veteran's current bilateral pes planus was 
not incurred in or aggravated during active service.  
Accordingly, the claim for service connection for bilateral 
pes planus must be denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284 for foot injuries.  A 10 percent minimum rating is 
assigned for moderate injury and a 20 percent rating for 
moderately severe injury.  A maximum 30 percent rating is 
warranted for severe injury.  

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, weak foot, 
acquired pes cavus, or anterior metatarsalgia, respectively.  
Similarly, the evidence does not support the application of 
Diagnostic Code 5281, valgus rigidus, Diagnostic Code 5282, 
hammer toe, and Diagnostic Code 5283, malunion or nonunion of 
the tarsal or metatarsal bones.  Therefore, the Board will 
evaluate the disability as provided under Diagnostic Code 
5284.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board also has considered the veteran's claim of 
increased disability to his left foot under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7819, which provides 
ratings for benign skin growths.  According to this 
diagnostic code, the growths are evaluated under the rating 
code for scars.  Diagnostic Code 7803 provides a 10 percent 
rating for superficial, poorly nourished scars with repeated 
ulceration; Diagnostic Code 7804 provides a 10 percent rating 
for superficial scars which are tender and painful on 
objective demonstration; and Diagnostic Code 7805 provides 
for rating scars based upon limitation of motion of the part 
affected.  In this case, those requirements have not been 
met.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's left foot tyloma 
under the provisions of either Diagnostic Code 5284 or 7819, 
as the only manifestations are subjective complaints of pain 
and fatigue, without objective medical evidence of any foot 
injury or limitation attributed to a tyloma or any skin 
tenderness, pain or ulceration.  In this respect, the Board 
notes that while the May 1999 VA examiner found some 
limitation of ankle motion and other foot disabilities, they 
were attributed to his pes planus, the type of work he did 
and to his work boots.  His pain was also attributed to his 
pes planus.  At the time of the examination, there was no 
objective evidence of any callous on his left foot.  Absent 
such evidence, the overall disability picture does not more 
nearly approximate the criteria for a 10 percent rating.  38 
C.F.R. §§ 4.7, 4.31.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for left foot tyloma.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284, 
4.118, Diagnostic Code 7819.


ORDER

Service connection for bilateral pes planus is denied.

A compensable evaluation for left foot tyloma is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

